___________

                                      No. 95-3035
                                      ___________

Inalene Lewis,                             *
                                           *
                Appellant,                 *
                                           *
        v.                                 *   Appeal from the United States
                                           *   District Court for the
Benjamin Reynolds; Sharron                 *   Western District of Arkansas.
Longino; Michael Dunaway; Arthur *
Paul Bowen; Mike Dunn;                      *          [UNPUBLISHED]
United States of America,                   *
                                            *
                Appellees.                  *
                                      ___________

                        Submitted:    April 26, 1996

                             Filed:   May 2, 1996

                                      ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.

        Inalene Lewis appeals from the district court's1 order dismissing her
complaint with prejudice in this action arising out of the debtor-creditor
relationship between Lewis and the Farmers Home Administration (FmHA),
previous litigation between the parties, and the foreclosure on Lewis's
home.     Having carefully reviewed the record and the parties' briefs, we
conclude the district court's judgment was correct.             Accordingly, we
affirm.       See 8th Cir. R. 47B.




          1
       The HONORABLE JIMM LARRY HENDREN, United States District
Judge for the Western District of Arkansas.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-